       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 1 of 12   1
     J9DTPOWC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    POWERMAT TECHNOLOGIES, LTD.,

4                     Plaintiff,

5                v.                                19 CV 878 (VSB)

6    BELKIN INTERNATIONAL INC.,

7                     Defendant.

8    ------------------------------x
                                                   New York, N.Y.
9                                                  September 13, 2019
                                                   10:45 a.m.
10
     Before:
11
                          HON. VERNON S. BRODERICK,
12
                                                   District Judge
13
                                   APPEARANCES
14
     MCKOOL SMITH
15        Attorneys for Plaintiff
     BY: KENNETH FRENCHMAN
16
     O'MELVENY & MYERS
17        Attorneys for Defendant
     BY: ANDREW FRACKMAN
18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 2 of 12        2
     J9DTPOWC

1               (Case called)

2               THE COURT:   Good morning.    I know there are motions

3    and cross motions pending before me, but I understand there's

4    an issue with regard to the scheduling of discovery.          But let

5    me first review for the parties the materials I have in

6    connection with today's conference.       I have the complaint, the

7    answer, the plaintiff's answer to the counterclaims and the

8    parties' joint letter filed on September 6, as well as the

9    party's proposed case management plan and scheduling order.

10              But I understand there's a disagreement about how long

11   discovery should be, and also as to the number of depositions

12   and the like, although am I correct that the parties have

13   already exchanged a certain amount of paper discovery?

14              MR. FRENCHMAN:    Yes, your Honor.

15              THE COURT:   Okay.

16              MR. FRACKMAN:    The document discovery is still

17   ongoing.    We haven't got complete production yet from Powermat.

18              THE COURT:   Okay.   As I understand the parties'

19   relative position, Powermat believes that 60 days would be

20   appropriate for discovery and Belkin has indicated that 90 days

21   are needed for discovery and have indicated that it was

22   anticipating at least ten and probably up to 20 depositions.

23              MR. FRACKMAN:    Your Honor, sorry to interrupt, I don't

24   think that's quite correct.      What we have requested is six

25   months for fact discovery followed by 90 days for expert


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 3 of 12       3
     J9DTPOWC

1    discovery.

2               THE COURT:   Sorry, I looked down and saw 90 days and

3    didn't realize it was related to expert discovery.

4               I guess the question is why under the standard under

5    the federal rules, why shouldn't that be applicable here?          I

6    understand the legal argument from plaintiff that you believe

7    that the contract isn't ambiguous and therefore you don't need

8    to have the depositions, but in any event, why wouldn't the

9    default not fall?    Why wouldn't the 120 days and limit to ten

10   depositions be something that we should just apply in this

11   case?

12              MR. FRENCHMAN:   Your Honor, I think the biggest issue

13   is initial -- well, the pleadings were closed in April, initial

14   disclosures were made in April, and in terms of that 120-day

15   default rule, it really depends when we're running that from.

16   This case has been going.

17              THE COURT:   Again, by my calculation, I think what

18   we're talking about is that period would end in January, so it

19   would be around January 11 or so.       Maybe I'm not calculating

20   correctly.

21              MR. FRENCHMAN:   Yes, I think that is about right.      And

22   we do think that this case is one that could be done much

23   quicker.    But I understand your point, your Honor, they're

24   asking for six months from now, and that's not sufficient.

25              THE COURT:   So let me hear from defense.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 4 of 12       4
     J9DTPOWC

1              MR. FRACKMAN:    Yes, your Honor, thank you.       So

2    Powermat has identified a dozen witnesses on their side,

3    putting aside our witnesses.      We're not even trying to depose

4    all of them, we're just saying we would like ten of the twelve.

5              THE COURT:    When you say "identify," they, in their

6    Rule 26 disclosures, say that these people may have

7    information?

8              MR. FRACKMAN:    Correct.    As I understand it, the

9    Rule 26 disclosures work -- my understand could be out of date,

10   of course -- is those are individuals with information on whom

11   they intend to rely or potentially rely.

12             THE COURT:    That's the key.    Because one of the things

13   you don't want to do is not to list somebody and then face the

14   repercussions later on.

15             But I'm sorry, go ahead.

16             MR. FRACKMAN:    So we're going to need our ten

17   depositions.    We're not asking for more.      Document discovery is

18   not even completed yet.     It took Powermat four months to make a

19   production after we served our document requests.         It's still

20   not complete.    They promised to have it completed by the end of

21   the month.    We got a whole new data set last night changing the

22   confidentiality designations for their prior production, as I

23   understand.    I haven't had a chance to open it yet, but I think

24   that's what it is.     Everything therefore was designated as

25   highly confidential.     We couldn't show much of it, maybe all of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 5 of 12      5
     J9DTPOWC

1    it, to our client to even begin the process of planning for the

2    depositions.

3              So our view is okay, we're going to need ten

4    depositions.    Many of their witnesses, those that they

5    identified in the Rule 26 disclosures, are former Powermat

6    employees.   It's unclear whether they would be in the position

7    to produce them or whether we're going to have to subpoena

8    them.   Powermat is an Israeli company.       Many of them are out of

9    the country.    This is not just a typical, simple breach of

10   contract dispute where everyone is here in New York and we can

11   look through the depositions.

12             So frankly, we have the holidays then within that

13   Christmas period, but I just think it's unrealistic for them to

14   say 60 days.

15             THE COURT:    Well, again, I'm not operating under 60

16   days, I'm not operating under six months.        I think what makes

17   the most sense is the parties to sit down and sort of map out

18   what discovery would look like, including figuring out when you

19   can possibly schedule these folks and whether there's overlap,

20   obviously.   And you may have already done some of that.

21             MR. FRACKMAN:    We haven't.    I think that, from my

22   standpoint, the rational approach would be give us a week or

23   two -- I'm really talking to Powermat here, your Honor.

24             THE COURT:    But you should talk to me.

25             MR. FRACKMAN:    We should have a week or two after we


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 6 of 12   6
     J9DTPOWC

1    complete the document discovery, which takes us to early

2    October, to identify those individuals we would like to depose.

3    They have a short period of time, a week or two, to tell us

4    whether they will represent all of them and will be able to

5    produce them.    I assume they will bring them here to New York,

6    consistent with our forum of practice.        The parties chose this

7    forum for the litigation.      They sued.

8              If we have to chase them in Israel, that's a whole

9    different issue, of course.      And then, if they're going to

10   represent all ten of those, let's get them on the calendar so

11   that we could have a rational discussion of when these

12   discussions can in fact occur.      There's no point in them taking

13   the position 60 days, 90 days, January 11, if they're not going

14   to be able to produce those witnesses in that time period.

15             THE COURT:    I think what makes sense and what I ask

16   the parties to do over the next week is sit down and map out.

17   But right now obviously things have already occurred, and you

18   may be already behind in order to meet a January 2020 schedule,

19   I don't know.    So I don't know what the schedule is for the

20   continued rolling production of documents from either side, but

21   I would like the parties to sit down and work out realistically

22   how much time everything is going to take.

23             In other words, from the plaintiff's perspective, let

24   me ask, when do you anticipate concluding document discovery?

25             MR. FRENCHMAN:    Your Honor, we've produced the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 7 of 12     7
     J9DTPOWC

1    overwhelming number of documents.       The issue is because all the

2    employees who were a party to this agreement are gone now, we

3    have been dealing with backup tapes and whatnot, but we believe

4    that would be completed by the end of the month.

5              And I think what is --

6              THE COURT:    I apologize for interrupting, but having

7    had experience in private practice with backup tapes and the

8    like, what do you mean by "it will be completed?"         In other

9    words, the retrieval from the backup tapes and/or the

10   production from whatever was on the backup tapes?

11             MR. FRENCHMAN:    We expect to be producing our

12   documents by September 30.

13             THE COURT:    And in that connection, have the parties

14   employed a vendor or anything like that?

15             MR. FRENCHMAN:    Yes.   And so that's certainly been

16   happening.   I think there's a little bit of a disconnect about

17   what this case is about.      I understand defendants are trying to

18   blow it up into oh, there's all these witnesses out there, they

19   may have information, we got to do all these depositions.          The

20   contract on its face is crystal clear.

21             And if I may just digress a second, I did get Bell's

22   Palsy a week ago, so I'm not having a stroke, I just have half

23   a frozen face.

24             THE COURT:    That's all right.

25             MR. FRENCHMAN:    But in any event, the real issue here


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 8 of 12       8
     J9DTPOWC

1    is this is a straightforward contract that they're trying to

2    blow up, excuse the fact that they haven't been paying their

3    royalties clearly and unambiguously due under these contracts,

4    are making claims of reformation without any basis, and

5    frankly, trying to build this case in discovery into something

6    that Powermat cannot financially handle.        That's what is going

7    on here, and it's inappropriate.

8              We are getting these documents out.        We will make

9    witnesses available, to the extent we're able; although how

10   those witnesses can speak to the unambiguous contract is beyond

11   me.   I don't think it's relevant.      And I think this is just a

12   sideshow in order to increase the costs and put pressure on us

13   and excuse the fact that they're paying these royalty fees

14   without any basis.

15             THE COURT:    I guess, at least for me, from my

16   perspective, I don't have enough information one way or the

17   other to decide exactly, for example, whether the ten

18   depositions are necessary or not, and that's what was behind my

19   suggestion of sitting down for a week.        But perhaps it makes

20   sense to allow that production of documents by the end of the

21   month, as I understand it.      I will leave it at that.      I

22   understand that technological things can happen.         I will give

23   the parties a week after that to sit down.        And documents, I

24   understand, have been produced on a rolling basis, so we're

25   talking about the completion of your paper discovery, is that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 9 of 12       9
     J9DTPOWC

1    correct?

2               MR. FRENCHMAN:   Correct.

3               THE COURT:   So I would like the parties to take a week

4    or so after that to sit down and map out the witnesses.            There

5    may be witnesses that are beyond anybody's ability to actually

6    control if they're no longer employees of either company.           And

7    if they're out of the country, you can try and use other means,

8    but that obviously would take some time and, I imagine,

9    expense.

10              And then at that point, when there's an idea, we have

11   actual names, you have the understanding of where these folks

12   are, I think at that point, at least for me, the issue would be

13   more crystallized and I would be able to make a decision about

14   we don't need to have -- and frankly -- well, I will be in a

15   better position to be able to make a decision on that issue.

16              MR. FRENCHMAN:   And your Honor, what I would ask -- I

17   think all of that is generally fine, and obviously we can make

18   motions if we need to deal with any discovery disputes

19   regarding overbroad depositions and whatnot.         But I think part

20   of the problem is we should have deadlines in this case that we

21   have to meet, because ultimately that's going to put the

22   pressure on.

23              If there are issues with international witnesses that

24   are crucial to the case, then parties all the time deal with

25   that.   If we can't make it within the deadline, we will come to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 10 of 12           10
     J9DTPOWC

1    your Honor apologetically and deal with the situation.              But I

2    see no reason not to at least put the default dates in an order

3    so that the parties are bound by it, and if we can't work out

4    these disputes, we'll be back.

5              THE COURT:    I have no problem with that.       I mean I was

6    suggesting the January default date, and the parties should

7    work around that and fit within that in a case management plan

8    the dates that you think are appropriate.         Obviously I don't

9    need to know every single date, but the plain milestones

10   obviously should be in that.

11             Some of my colleagues, I understand, set a date that's

12   ironclad.   Maybe you have seen some of the docketing and you

13   know that's not the way I practice, in part because I have an

14   understanding that in particular some of the cases I have there

15   aren't firms on both sides, we have solo practitioners, so I

16   understand that sometimes take longer than people anticipate.

17   So let's set the schedule with the idea that standard time for

18   discovery under the rules applies, as well as the number of

19   depositions, and then we'll see where that takes us.

20             But let me just say -- and this goes on both sides --

21   I don't see this as -- well, I guess that with regard to

22   choosing depositions and the like, we should -- and this

23   probably goes without saying -- we should choose carefully,

24   because I haven't been convinced this is a case that's outside

25   the norm of cases that we have in this district.          Sometime


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 11 of 12      11
     J9DTPOWC

1    things may take a little longer, and I understand, and

2    obviously the fact that witnesses may be in foreign countries

3    and there may be documents that may be hard to retrieve, I get

4    that, and that may take a little longer.

5               But why don't you do that, and we can revisit it, if

6    necessary, with the understanding that while I expect you to

7    meet these dates, I'm not saying that basically you're done at

8    the end of January, because I understand where we are right

9    now, September 13.      And hopefully no one is suspicious because

10   it's Friday the 13th.      So why don't we do that.

11              The parties in the next week, would you be able to

12   come up with that schedule, or do you think you need a little

13   more time?

14              MR. FRENCHMAN:    Yes, your Honor, I think that's fine.

15              MR. FRACKMAN:    I'm sure we can.    I think the two

16   critical issues are:      Will they complete this document

17   production, what will be the form of that production, and who

18   will they be able to make available from the ten or eight,

19   whatever number of depositions, we then indicate we're going to

20   want and need to take?      It's not that complicated.

21              I am with you, your Honor, but I don't think it's

22   likely that they will be able to produce all of those witnesses

23   for us to complete discovery before Christmas.         So we're into

24   January.

25              THE COURT:    We can cross that bridge when we come to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cv-00878-VSB Document 63 Filed 09/25/19 Page 12 of 12   12
     J9DTPOWC

1    it.

2              So I will expect the parties to provide me with a

3    revised case management plan and scheduling order by the 20th,

4    so a week from today.     And then I will add in any additional

5    date for post-discovery conference and the like, although I can

6    tell you that I was planning on having a post-discovery

7    conference on January 23rd at 11:00 a.m.        Again, after you meet

8    over the week, some of these dates may change, but that's what

9    I was planning.

10             Is there anything else that we need to deal with today

11   from the plaintiff's perspective?

12             MR. FRENCHMAN:     No, your Honor.

13             THE COURT:    From the defense?

14             MR. FRACKMAN:    No, your Honor.     I think it goes

15   without saying we don't agree with our colleague's

16   characterization of the issues in the case.

17             THE COURT:    Understood.    And obviously the parties'

18   relative positions are set forth in your initial letter, and I

19   didn't at all assume that you were.

20             Thank you very much, we'll stand adjourned.

21             MR. FRENCHMAN:     Thank you.

22             (Adjourned)

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
